DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This office action is in response to the amendment filed on 08/10/2022.
Status of Claims
2.	Claims 1-8 are pending.
	Claims 1-3 and 5-7 have been amended.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,070,855. Although the claims at issue are not identical, they are not patentably distinct from each other because The difference between the instant examined claim and the conflicting patented claim is that the instant claim is narrower in scope and falls within the scope of the patented claim.
Current Application 17/379432
Patent 11,070,855
Claims 1 and 5: A method of transmitting a signaling message based on a motion pictures experts group (MPEG) media transport (MMT) protocol, the method comprising:  identifying a plurality of tables, the plurality of tables comprises signaling information required for consuming a content package; generating a signaling message based on thplurality of tables, the signaling message comprising a payload, length information and extension information; and transmitting the signaling message, wherein the payload includes the plurality of tables, wherein the length information indicates a length of the signaling message, wherein the extension information includes information on plurality of tables included in the payload, wherein the information on at least one table comprises table identifier information and table version information, for each of the plurality of tables, wherein the length information and the extension information are located before the payload, and wherein one of the plurality of tables is a device capability information table (DCIT) including information on device capabilities for consuming the content package.
Claims 1 and 5: A method of transmitting a signaling message based on a motion pictures experts group (MPEG) media transport (MMT) protocol by a content providing apparatus, the method comprising: identifying at least one table among a plurality of tables based on type information, the at least one table comprises signaling information required for consuming a content package at a content consuming apparatus; generating, the signaling message comprising a payload, the type information, length information and extension information; and transmitting the signaling message to the content consuming apparatus, wherein the type information indicates an identifier of the signaling message, wherein the length information indicates a length of the signaling message, wherein the extension information includes information on the at least one table included in the payload, wherein the payload includes the at least one table, wherein the information on at least one table comprises table identifier information and table version information, for each of the at least one table included in the payload, wherein the type information, the length information and the extension information are located before the payload, and wherein one of the at least one table is a device capability information table (DCIT) including information on device capabilities for consuming the content package.
Claims 2 and 6: The method as claimed in claim 1, wherein the one of the at least one table includes location information on the content package.
Claims 2 and 6: The method as claimed in claim 1, wherein the one of the at least one table includes location information on the content package.
Claims 3 and 7: The method as claimed in claim 1, wherein the one of the at least one table includes composition information of the content package.
Claims 3 and 7: The method as claimed in claim 2, wherein the one of the at least one table includes composition information of the content package.
Claims 4 and 8: The method as claimed in claim 1, wherein the DCIT comprises an identifier of the DCIT, version information of the DCIT, complexity information for video data, and complexity information for audio data.
Claims 4 and 8: The method as claimed in claim 1, wherein the DCIT comprises an identifier of the DCIT, version information of the DCIT, complexity information for video data, and complexity information for audio data.


Respond to Arguments
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent See MPEP § 717.02.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        September 10, 2022